Question is coverage. The original policy was written to expire on “ Nov. 11th, 1934, at twelve and one minute o’clock a. m. standard time.” By a rider the pokey was extended “ for a period of One (1) Month, to expire on December 11th 1934. * * * Subject otherwise to all the terms, limits and conditions of the policy to which this endorsement is attested.” Claimant was injured at two p. m. on December 11, 1934. The policy had expired some hours earlier. Award affirmed, with costs to the State Industrial Board. Hill, P, J., MeNamee, Crapser and Bliss, JJ., concur; Rhodes, J., dissents on the ground that the policy of the United States Fidelity and Guaranty Company did not expire until the end of December 11, 1934.